Citation Nr: 1732548	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-45 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post total right knee replacement, from June 1, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to March 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2014, the Board denied entitlement to a rating in excess of 10 percent for right knee degenerative joint disease prior to July 2, 2010.  The Board also remanded the matter for entitlement to a rating in excess of 10 percent from July 2, 2010, to the Agency of Original Jurisdiction (AOJ) for additional development.  

A November 2014 rating decision granted service connection for right knee replacement (previously rated as right knee degenerative joint disease) with a 100 percent evaluation assigned from May 6, 2014.  A 30 percent rating was assigned from June 1, 2015.  

In July 2016, the Board denied a rating in excess of 10 percent for right knee degenerative joint disease from July 2, 2010 to May 5, 2014.  The Board also remanded the matter of entitlement to a rating in excess of 30 percent for status post right knee replacement, from June 1, 2015, to the AOJ for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that additional development on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision.

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Veteran has been afforded various examinations pertaining to his service-connected right knee disability, including examinations in 2015 and 2016 following his right total knee replacement.  Review of these examination reports reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are insufficient, and the Veteran must be provided new VA examinations with respect to the right knee, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records.

 2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right knee disability. 

The claims file should be made available to the examiner for review in connection with the examination. 

In particular, the examiner should be directed to determine the extent of any instability or recurrent subluxation of the right knee and to perform range of motion testing to determine the extent of limitation of motion.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

The examiner must also conduct these studies for the left knee as well.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
      
The examiner should also comment on the impact of the Veteran's right knee disability on his ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

 3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




